UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K/A (Amendment No. 1) Current Report PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. Date of Report (Date of Earliest event reported): March 25, Metabolic Research, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or other jurisdiction of incorporation) 000-28769 (Commission File Number) 35-2065469 (IRS Employer Identification No.) 6320 McLeod Drive, Suite 7, Las Vegas, Nevada (Address of principal United States executive offices and Zip Code) 702-263-7070 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 5.02. DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF PRINCIPAL OFFICERS Attached as Exhibit 99.1 hereto is a letter from former director David P. Summers delivered to registrant on May 13, 2009, filed pursuant to Item 5.02(a)(3)(iii). ITEM Financial Statements and Exhibits. (a) Financial statements of businesses acquired. Not Applicable (b) Pro forma financial information. Not Applicable (c) Shell company transactions. Not Applicable (d) Exhibits. Exhibit No. Description 99.1 Letter dated May 7, 2009 from former director David P. Summers SIGNATURE In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. METABOLIC RESEARCH, INC. DATE:May 15, 2009 By: /s/ T. W. OWEN T. W. OWEN Treasurer and Chief Financial Officer 2 INDEX TO EXHIBITS Exhibit Description of Exhibit 99.1 Letter dated May 7, 2009 from former director David P. Summers 3
